Case 4:20-cv-01397 Document 1-2 Filed on 04/20/20 in TXSD Page 1 of 4




                EXHIBIT A
          Case 4:20-cv-01397 Document 1-2 Filed on 04/20/20 in TXSD Page 2 of 4



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

MARY ELLEN PERKINSON,                               §
                                                    §
           Plaintiff,                               §
                                                    §
v.                                                  §
                                                    §       CIVIL ACTION NO.: 4:20-cv-1397
ALLSTATE VEHICLE AND PROPERTY                       §
INSURANCE COMPANY,                                  §
                                                    §
           Defendant.                               §


                                     INDEX OF DOCUMENTS

 EXHIBIT                                           DESCRIPTION

     A.            Index of Matters Being Filed

     B.            Docket Sheet in the state court action

     C.            Civil Case Information Sheet filed March 18, 2020

     D.            Plaintiff’s Original Petition filed March 18, 2020

     E.            Citation Issued on Allstate Vehicle and Property Insurance Company issued March
                   19, 2020

     F.            Citation Issued on Richard Andrew Mainini issued March 19, 2020

     G.            Return of Service of Citation on Allstate Vehicle and Property Insurance Company
                   filed March 26, 2020

     H.            Defendant Allstate Vehicle and Property Insurance Company’s Original Answer to
                   Plaintiff’s Original Petition filed April 14, 2020

     I.            Defendant Allstate Vehicle and Property Insurance Company’s Written Notice of
                   Election of Legal Responsibility for Agent filed April 14, 2020

     J.            Plaintiff’s Response to Defendant’ Motion to Dismiss Richard Andrew Mainini filed
                   April 15, 2020

     K.            Order of Dismissal with Prejudice as to Richard Mainini signed April 15, 2020




INDEX OF DOCUMENTS                                                                           PAGE 1
ACTIVE.122606131.01
      Case 4:20-cv-01397 Document 1-2 Filed on 04/20/20 in TXSD Page 3 of 4



 EXHIBIT                                          DESCRIPTION

    L.            Allstate’s Verified Plea in Abatement, and Subject Thereto, Amended Answer to
                  Plaintiff’s Original Petition filed April 17, 2020

    M.            List of Counsel of Record

    N.            True and correct copy of the certified copy of Plaintiff’s policy with Allstate
                  Vehicle and Property Insurance Company (relevant excerpts, only)

    O.            True and correct copy of Plaintiff’s pre-suit notice letter sent pursuant to Texas
                  Insurance Code Section 542A, dated December 2, 2019

    P.            True and correct copy of the April 13, 2020 email exchange between counsel
                  regarding request to stipulate to damages below $75,000




INDEX OF DOCUMENTS                                                                           PAGE 2
ACTIVE.122606131.01
      Case 4:20-cv-01397 Document 1-2 Filed on 04/20/20 in TXSD Page 4 of 4



                                          Respectfully Submitted,

                                          /s/ Susan E. Egeland
                                          SUSAN E. EGELAND
                                          ATTORNEY-IN-CHARGE
                                          State Bar No. 24040854
                                          susan.egeland@faegredrinker.com

                                          OF COUNSEL:
                                          W. NEIL RAMBIN
                                          State Bar No. 16492800
                                          rambindocket@faegredrinker.com
                                          SARA E. INMAN
                                          State Bar No. 24073098
                                          sara.inman@faegredrinker.com

                                          FAEGERE DRINKER BIDDLE & REATH LLP
                                          1717 Main Street, Suite 5400
                                          Dallas, Texas 75201
                                          (469) 357-2500 (Telephone)
                                          (469) 327-0860 (Fax)

                                          ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been served on
all counsel of record in accordance with the Federal Rules of Civil Procedure on April 20, 2020.


                                              /s/ Susan E. Egeland
                                              SUSAN E. EGELAND




INDEX OF DOCUMENTS                                                                           PAGE 3
ACTIVE.122606131.01
